Citation Nr: 1510597	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  13-03 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for prostate cancer residuals.

2.  Entitlement to a rating in excess of 30 percent for radiation proctitis.

3.  Entitlement to service connection for colon hemorrhage, to include as secondary to service-connected prostate cancer residuals and/or radiation proctitis.

4.  Entitlement to service connection for a disability manifested by urethral pain, to include as secondary to service-connected prostate cancer residuals and/or radiation proctitis.

5.  Entitlement to service connection for a disability manifested by inability to urinate, to include as secondary to service-connected prostate cancer residuals and/or radiation proctitis.

6.  Entitlement to service connection for a disability manifested by constipation, to include as secondary to service-connected prostate cancer residuals and/or radiation proctitis.

7.  Entitlement to service connection for a disability manifested by weakened and/or loss of muscle of the colon and/or rectum, to include as secondary to service-connected prostate cancer residuals and/or radiation proctitis.

8.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected prostate cancer residuals and/or radiation proctitis.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

For the reasons stated below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Veteran was accorded a VA examination regarding this case in January 2009.  However, as it has been more than six years since that examination and in a March 2013 statement, the Veteran explicitly indicated that his condition(s) had worsened.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is required.  VAOPGCPREC 11-95 (April 7, 1995).  As such this case must be remanded.

As to the service connection claims, the Board notes that the Veteran has indicated, in part, that the claimed disabilities are secondary to his service-connected prostate cancer residuals and/or radiation proctitis.  Further, the record reflects these claims were denied below, in pertinent part, because they were considered manifestations/symptoms of the already service-connected disabilities, and not separate and distinct disabilities which may be subject to service connection.  However, the Board concludes that the evidence of record is not clear whether such is actually the case.  Thus, on remand the examination should clarify whether he has separate and distinct disabilities manifested by the claimed symptomatology, and, if so, whether such is secondary to the service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his prostate cancer residuals, radiation prostatitis, colon hemorrhage, urethral pain, inability to urinate, constipation, colon and rectum muscles, and sleep disorder since April 2013.  After securing any necessary release, obtain those records not on file.  Even if the Veteran does not respond, obtain any outstanding VA treatment records for the relevant period.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptomatology of colon hemorrhage, urethral pain, inability to urinate, constipation, weakened and/or loss of the colon and/or rectum muscles, and sleep disorder; as well as the nature, extent and severity of his prostate cancer and radiation proctitis symptoms and the impact of these conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to resolve his current appellate claims.  The claims folder should be made available to the examiner.

The examiner should describe the current nature and severity of the Veteran's service-connected prostate cancer residuals and radiation proctitis.  All manifestations must be identified.  

The examiner should indicate whether the Veteran's complaints of colon hemorrhage, urethral pain, inability to urinate, constipation, weakened and/or loss of the colon and/or rectum muscles, and sleep problems are manifestation/symptoms of the service-connected disabilities as opposed to separate and distinct disabilities.

If the examiner determine that any of the Veteran's complaints of colon hemorrhage, urethral pain, inability to urinate, constipation, impairment of the colon and/or rectum muscles, and sleep problems are due to disability(ies) separate and distinct from the already service-connected disabilities, then he or she should express an opinion as to whether it is at least as likely as not such disability(ies) was incurred in or otherwise the result of the Veteran's active service.  

If the examiner determines such disability(ies) are not directly related to service, then he or she should express an opinion as to whether it is at least as likely as not that such disability(ies) was caused or aggravated by the already service-connected disabilities.  By aggravation, the Board means a permanent increase in severity that is beyond natural progression.

A complete rationale for any opinion(s) expressed on the examination must be provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in April 2013, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


